

117 S1737 IS: Global Pandemic Prevention and Biosecurity Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1737IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Coons (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a global zoonotic disease task force, and for other purposes.1.Short titleThis Act may be cited as the Global Pandemic Prevention and Biosecurity Act.2.Statement of policyIt shall be the policy of the United States Government—(1)to support improved community health, forest management, sustainable agriculture, and safety of livestock production in developing countries, particularly in tropical landscapes where there is an elevated risk of zoonotic disease spillover;(2)to support the availability of scalable and sustainable alternative animal and plant-sourced protein for local communities, where appropriate, to minimize human reliance on the trade in live wildlife and raw or unprocessed wildlife parts and derivatives;(3)to support foreign governments—(A)to transition from the sale of such wildlife for human consumption in markets and restaurants to alternate protein and nutritional sources; and(B)to prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives that risks contributing to zoonotic spillover events between animals and humans, excluding commercial trade in—(i)fish;(ii)invertebrates;(iii)amphibians;(iv)reptiles; and(v)the meat of game species—(I)traded in markets in countries with effective implementation and enforcement of scientifically based, nationally implemented policies and legislation for processing, transport, trade, marketing; and(II)sold after being slaughtered and processed under sanitary conditions; and(C)to establish and effectively manage protected and conserved areas, particularly in tropical landscapes where there is an elevated risk of zoonotic disease spillover, including indigenous and community-conserved areas;(4)to encourage development projects that do not contribute to the destruction, fragmentation, or degradation of forests or the loss of biodiversity; and(5)to respect the rights and needs of indigenous people and local communities dependent on such wildlife for nutritional needs and food security.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(3)Commercial wildlife tradeThe term commercial wildlife trade means trade in wildlife for the purpose of obtaining economic benefit (whether in cash or otherwise) that is directed toward sale, resale, exchange, or any other form of economic use or benefit.(4)Human consumptionThe term human consumption means specific use for human food or medicine.(5)Live wildlife marketThe term live wildlife market means a commercial market that sells, processes, or slaughters live or fresh wildlife for human consumption in markets or restaurants, regardless of whether such wildlife originated in the wild or in a captive situation.(6)One healthThe term One Health means a collaborative, multi-sectoral, and trans-disciplinary approach achieving optimal health outcomes that recognizes the interconnection between—(A)people, wildlife, and plants; and(B)the environment shared by such people, wildlife, and plants.(7)OutbreakThe term outbreak means the occurrence of disease cases in excess of normal expectancy.(8)Public health emergencyThe term public health emergency means the public health emergency declared by the Secretary of Health and Human Services with respect to COVID–19 on January 31, 2020, pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(9)Spillover eventThe term spillover event means the transmission of a pathogen from a species to another species.(10)Task forceThe term Task Force means the Global Zoonotic Disease Task Force established under section 6(a).(11)USAIDThe term USAID means the United States Agency for International Development.(12)Zoonotic diseaseThe term zoonotic disease means any disease that is naturally transmissible between animals and humans.4.FindingsCongress finds the following:(1)The majority of recent emerging infectious diseases have originated in wildlife.(2)There is a rise in the frequency of zoonotic spillover events and outbreaks of such diseases.(3)This rise in such spillover events and outbreaks relates to the increased interaction between humans and wildlife.(4)There is a progressive and increasing rise in interaction between human populations and wildlife related to deforestation, habitat degradation, and expansion of human activity into the habitat of such wildlife.(5)The increase in such interactions due to these factors, particularly in forested regions of tropical countries where there is high mammalian diversity, is a serious risk factor for spillover events.(6)A serious risk factor for spillover events also relates to the collection, production, commercial trade, and sale for human consumption of wildlife that may transmit to zoonotic pathogens to humans that may then replicate and be transmitted within the human population.(7)Such a risk factor is increased if it involves wildlife that—(A)does not ordinarily interact with humans; or(B)lives under a stressful condition, as such condition exacerbates the shedding of zoonotic pathogens.(8)Markets for such wildlife to be sold for human consumption are found in many countries.(9)In some communities, such wildlife may be the only accessible source of high quality nutrition.(10)The public health emergency has resulted in—(A)trillions of dollars in economic damage to the United States; and(B)the deaths of hundreds of thousands of American citizens.5.United States policy toward assisting countries in preventing zoonotic spillover events(a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development, in consultation with the Director of the United States Fish and Wildlife Service, the Secretary of Agriculture, and the heads of other relevant agencies, shall coordinate, engage, and work with governments, multilateral entities, intergovernmental organizations, international partners, and nongovernmental organizations—(1)to prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives for human consumption that risks contributing to zoonotic spillover, with a focus on tropical countries and countries with significant markets for live wildlife for human consumption, including—(A)high volume commercial wildlife trade and associated markets;(B)wildlife trade in and across well connected urban centers; and(C)wildlife trade for luxury consumption or where there is no dietary necessity;(2)to prevent the degradation and fragmentation of forests and other intact ecosystems, particularly in tropical countries, to minimize interactions between wildlife and human and livestock populations that could contribute to spillover events and zoonotic disease transmission, including by providing assistance or supporting policies that—(A)conserve, protect, and restore the integrity of such ecosystems;(B)support the rights of indigenous people and local communities and their ability to continue their effective stewardship of their traditional lands and territories;(C)support the establishment and effective management of protected areas, prioritizing highly intact areas; and(D)prevent activities that result in the destruction, degradation, fragmentation, or conversion of intact forests and other intact ecosystems and biodiversity strongholds, including activities carried out by governments, private sector entities, and multilateral development financial institutions;(3)to offer alternative livelihood and worker training programs and enterprise development to wildlife traders, wildlife breeders, and local communities whose members are engaged in the commercial wildlife trade for human consumption;(4)to work with indigenous peoples and local communities—(A)to ensure that their rights are respected and their authority to exercise such rights is protected;(B)to provide education and awareness regarding animal handling, sanitation, and disease transmission;(C)to provide sustainable wildlife management and support for the development of village-level alternative sources of protein and nutrition;(D)to reduce the risk of zoonotic spillover, while ensuring food security and access to healthy diets; and(E)to improve farming practices to reduce the risk of zoonotic spillover to livestock;(5)to strengthen global capacity for detection of zoonotic diseases with pandemic potential; and(6)to support the development of One Health systems at the community level.(b)Engagement methodsThe efforts described in subsection (a) shall be carried out by—(1)working through existing treaties, conventions, and agreements to develop new protocols or amend existing protocols or agreements;(2)expanding combating wildlife trafficking programs to support enforcement of the closure of such markets and new illegal markets in response to closures, and the prevention of such trade, including—(A)providing assistance to improve law enforcement;(B)detecting and deterring the illegal import, transit, sale, and export of wildlife;(C)strengthening such programs to assist countries through legal reform;(D)improving information sharing and enhancing capabilities of participating foreign governments;(E)supporting efforts to change behavior and reduce demand for wildlife products described in subsection (a)(1); and(F)leveraging United States private sector technologies and expertise to scale and enhance enforcement responses to detect and prevent such trade;(3)leveraging strong bilateral relationships with the United States to support new and existing interministerial collaborations or task forces that can serve as regional One Health models; and(4)building local agricultural capacity by leveraging expertise from the Department of Agriculture, the United States Fish and Wildlife Service, and institutions of higher education with agricultural expertise. 6.Global Zoonotic Disease Task Force(a)EstablishmentThere is established the Global Zoonotic Disease Task Force (referred to in this section as the Task Force).(b)Composition(1)MembershipThe Task Force shall be composed of—(A)a Chairperson, which position shall rotate every 2 years, in an order to be determined by the Administrator, among a representative (at the level of Deputy Assistant Secretary or above) of—(i)the Animal and Plant Health Inspection Service of the Department of Agriculture;(ii)the Department of Health and Human Services or the Centers for Disease Control and Prevention;(iii)the Department of the Interior or the United States Fish and Wildlife Service;(iv)the Department of State or USAID; and(v)the National Security Council; and(B)at least 13 additional members, from—(i)the Centers for Disease Control and Prevention; (ii)the Department of Agriculture;(iii)the Department of Defense;(iv)the Department of State;(v)the Environmental Protection Agency;(vi)the National Science Foundation;(vii)the National Institutes of Health;(viii)the National Institute of Standards and Technology;(ix)the Office of Science and Technology Policy;(x)USAID;(xi)the United States Fish and Wildlife Service;(xii)U.S. Customs and Border Protection; and(xiii)U.S. Immigration and Customs Enforcement.(2)Timing of appointmentsInitial appointments to the Task Force shall be made not later than 30 days after the date of the enactment of this Act.(3)Terms(A)In generalEach member of the Task Force shall be appointed for a term of 2 years.(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of the prior member’s term. A member may serve after the expiration of his or her term until a successor has been appointed. (c)DutiesThe Task Force shall—(1)ensure an integrated approach across the Federal Government and globally to the prevention of, early detection of, preparedness for, and response to zoonotic spillover and the outbreak and transmission of zoonotic diseases that may pose a threat to global health security;(2)not later than 1 year after the date of the enactment of this Act, develop and publish, on a publicly accessible website, a plan for global biosecurity and zoonotic disease prevention and response that leverages expertise in public health, wildlife health, livestock veterinary health, sustainable forest management, community-based conservation, rural food security, and indigenous rights to coordinate zoonotic disease surveillance internationally, including support for One Health institutions around the world that can prevent and provide early detection of zoonotic outbreaks; and(3)expand the scope of the implementation of the White House’s Global Health Security Strategy to more robustly support the prevention of zoonotic spillover and to respond to zoonotic disease investigations and outbreaks by establishing a 10-year strategy with specific Federal Government international goals, priorities, and timelines for action, including—(A)recommended policy actions and mechanisms in developing countries to reduce the risk of zoonotic spillover and zoonotic disease emergence and transmission, including support for the activities described in section 5;(B)new mandates, authorities, and incentives that are needed to strengthen the global zoonotic disease prevention and response plan required under paragraph (2); and(C)prioritizing engagement in programs that target tropical countries and regions experiencing high rates of deforestation, forest degradation, and land conversion and countries with significant markets for live wildlife for human consumption.(d)Meeting(1)Initial meetingThe Task Force shall hold its initial meeting not later than 45 days after the final appointment of all members pursuant to subsection (b)(2).(2)Meetings(A)In generalThe Task Force shall meet at the call of the Chairperson.(B)QuorumEight members of the Task Force shall constitute a quorum, but a lesser number may hold hearings.(e)Compensation(1)Prohibition of compensationExcept as provided in paragraph (2), Task Force members may not receive additional pay, allowances, benefits as compensation for their service on the Task Force.(2)Travel expensesEach Task Force member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(f)Reports(1)Report to task forceNot later than 6 months after the date of the enactment of this Act and annually thereafter, each Federal agency listed in subsection (b)(1) shall submit a report to the Task Force containing a detailed statement with respect to the results of any programming within such agency that addresses the goals of zoonotic spillover and disease prevention.(2)Report to congressNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Task Force shall submit a report to the appropriate congressional committees and the National Security Advisor that contains a detailed statement of the recommendations of the Task Force pursuant to subsection (c)(3)(A).(g)TerminationIn accordance with section 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.), the Task Force shall terminate on the later of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)on a date selected by the Chairperson of the Task Force that is not later than 2 years after the date referred to in paragraph (1). 